           Case 1:19-cv-07645-VSB-RWL Document 41 Filed 07/10/20 Page 1 of 3

                                                                                                              1

                                                                      Louis V. Fasulo, Esq.– NY & NJ
                                                                      Samuel M. Braverman, Esq.– NY & NJ
                                                                      Charles Di Maggio, Esq.– NY & CO

                                                                      www.FBDMLaw.com
                                                                      LFasulo@fbdmlaw.com




   Via electronic filing                                                      July 10, 2020
   Hon Judge Robert W. Lehrburger
   United States District Court
   Southern District of New York
   500 Pearl Street, Courtroom 518
   New York, New York 10007

   Re:    Antolini v. Ramon Nieves, et al., 19-CV-07645


   Dear Your Honor,

           Pursuant to this Court’s Order dated June 3, 2020, the parties were directed to exchange
   certain documents and discovery on or before June 28, 2020. Specifically, the Court Ordered
   Defendant Sonny Lou, Inc. to produce cash receipts in its possession by that date. Because of the
   voluminous nature of the discovery, this Court extended Defendant’s time to July 13. For the
   reasons stated herein, I write to respectfully request this Court modify its June 3, 2020 Order as to
   not require Defendant Sonny Lou, Inc. to produce cash receipts, as doing so (1) has become unduly
   burdensome, especially where the information sought is otherwise in Plaintiff’s possession, and (2)
   is no longer relevant due to the COVID-19 pandemic.

                                          Relevant Law

          Pursuant to Federal Rules of Civil Procedure Rule 26(b), parties may obtain non-privileged
   discovery relevant to a claim or defense and proportional to the needs of the case,

          considering the importance of the issues at stake in the action, the amount in
          controversy, the parties’ relative access to relevant information, the parties’
          resources, the importance of the discovery in resolving the issues, and whether the
          burden or expense of the proposed discovery outweighs its likely benefit.

         The Advisory Committee Notes explain that the “purpose of discovery is to provide a
   mechanism for making relevant information available to the litigant.” FED. R. CIV. PROC. R. 26,
225 Broadway, Suite 715               505 Eighth Avenue, Suite 300                      Post Office Box 127
New York, New York 10007               New York, New York 10018                  Tenafly, New Jersey 07670
Tel (212) 566-6213                         Tel (212) 967-0352                            Tel (201) 569-1595
Fax (212) 566-8165                         Fax (201) 596-2724                           Fax (201) 596-2724
           Case 1:19-cv-07645-VSB-RWL Document 41 Filed 07/10/20 Page 2 of 3

                                                                                                               2

   Notes of Advis. Com. Of 1983 Amend. While “[m]utual knowledge of all the relevant facts . . . is
   essential to proper litigation” [Hickman v. Taylor, 329 U.S. 495, 507 (1947)], overuse or
   unnecessary discovery “results in excessively costly and time-consuming activities that are
   disproportionate to the nature of the case, the amount involved, or the issues or values at steak.” Id.

          The 2015 “proportionality” amendment was established to “deal with the problem of
   overdiscovery.”

          The objective is to guard against redundant or disproportionate discovery by giving
          the court authority to reduce the amount of discovery that may be directed to matters
          that are otherwise proper subjects of inquiry. The new sentence is intended to
          encourage judges to be more aggressive in identifying and discouraging discovery
          overuse. Id.

           Here, Plaintiff requests the production of cash receipts to determine, inter alia, the
   feasibility and financial ability of defendants to make repairs or modifications. Defendants
   acknowledge that certain financial information is relevant. However, given the circumstances
   discussed below, the production of cash receipts of Defendant Sonny Lou, Inc. (a NYC restaurant)
   is not proportional to the needs of the case, is excessively costly and time consuming, and no longer
   particularly relevant in light of the COVID-19 pandemic.

          A.      Producing Cash Receipts Has Become Unduly Burdensome, and Excessively
                  Costly and Time Consuming

           Defendant Sonny Lou, Inc. has been working diligently to locate and organize its cash
   receipts for the past three years. Our office received the organized cash receipts on Tuesday, July 7.
   The cash receipts consist of hundreds and small pieces of paper, organized by month and year for
   the past three years. Our office is in the process of coping each individual receipt. Due to the
   COVID-19 pandemic, staff only comes into our office two days per week.

           The staff member reports that each month take approximately 2 or more hours to copy. At
   this rate, it will take our office approximately 72 hours to copy all the receipts. This is an
   extraordinary amount of time spent copying. If our staff member devoted 8 hours per week to this
   task (approximately half of his time spent in our office per week), it would take approximately 9
   weeks to complete. Further, to require our client to bear this enormous expense would be
   unreasonable.

            The benefit of this information to Plaintiff is minimal at best. Defendant Sonny Lou, Inc.’s
   gross sales are provided in its tax returns, which have already been produced to Plaintiff. Spending
   perhaps dozens of hours recalculating three years of Sonny Lou, Inc.’s cash sales does not seem
   beneficial to either party. Producing individual cash receipts where the information is already in
   Plaintiff’s possession is the type of redundancy the 2015 amendment sought to eliminate.

          Therefore, I respectfully submit that the burden and expense of producing this information
   substantially outweighs any benefit to Plaintiff and is disproportionate to the needs of the case.

225 Broadway, Suite 715                505 Eighth Avenue, Suite 300                      Post Office Box 127
New York, New York 10007                New York, New York 10018                  Tenafly, New Jersey 07670
Tel (212) 566-6213                          Tel (212) 967-0352                            Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                           Fax (201) 596-2724
                 Case 1:19-cv-07645-VSB-RWL Document 41 Filed 07/10/20 Page 3 of 3

                                                                                                                                  3

                B.       The Information Sought is No Longer Relevant in Light of the COVID-19
                         Pandemic

                Plaintiff seeks financial information of defendants in order to determine the feasibility and
        financial ability of defendants to make the repairs and modifications alleged in the complaint. This
        determination has becoming increasingly complicated in light of the COVID-19 pandemic and its
        financial impact on the restaurant industry in New York City.

                According to the New York State Restaurant Association, 53% of New York restaurants
        temporality closed between March and April 2020. New York restaurants report a 79% decline in
        sales from April 1 to April 10 compared to the same time period for 2019. An estimated 11% of
        restaurants were expected to permanently close before the middle of June, with more restaurants
        reporting closures daily. Of those that remain open, 97% report that sales are down compared to last
        year.1

                Like 97% of New York restaurants, Defendant Sonny Lou, Inc. reports a steep decline in
        sales since March. As we now know, without a vaccine or “heard immunity,” there is no way to
        predict the success or failure of a New York City business or restaurant.

               The volatility of the COVID-19 pandemic poses particular issues here. Sales and net profits
        from years past may no longer be useful in determining the “feasibility” and “financial ability” of
        defendants. In light of this, the production of hundreds of cash receipts is no longer particularly
        relevant. Especially when considering the burden and expense of doing so, and that Plaintiff already
        possesses the information sought.

                                                     Conclusion

                In light of the foregoing, I respectfully request that this Court enter an Order as to not
        require Defendant Sonny Lou, Inc. to produce cash receipts. In the alternative, Defendants propose
        that the cash receipts either be made available for Plaintiff’s inspection, or that Defendants be given
        a 90-day extension of time to produce the cash receipts. I thank the Court for its consideration.

                                                                  Respectfully submitted,

                                                                     /s/ Michael Giordano
                                                                  Fasulo Braverman & Di Maggio, LLP
                                                                  225 Broadway, Suite 715
                                                                  New York, New York 10007




1
 Survey Shows New York’s Restaurant Industry Still Crushed By COVID-19: State’s Decline Continues to Outpace National Averages,
New York State Restaurant Association (Apr. 21, 2020), at
https://www.nysra.org/uploads/1/2/1/3/121352550/ny_survey_covid_impact_press_release.pdf


    225 Broadway, Suite 715                     505 Eighth Avenue, Suite 300                         Post Office Box 127
    New York, New York 10007                     New York, New York 10018                     Tenafly, New Jersey 07670
    Tel (212) 566-6213                               Tel (212) 967-0352                               Tel (201) 569-1595
    Fax (212) 566-8165                               Fax (201) 596-2724                              Fax (201) 596-2724
